       Case 2:18-cr-00143-KJM Document 94 Filed 09/24/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   MEGAN HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     (916) 498-5700 Fax (916) 498-5710
 5
 6   Attorney for Defendant
     EVERADO CUADROS CAMPOS
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:18-cr-00143-KJM
11                                               )
                       Plaintiff,                ) REQUEST FOR RULE 43 WAIVER OF
12                                               ) APPEARANCE ORDER
     vs.
13                                               )
     EVERADO CUADROS CAMPOS,                     )
14                                               )
                      Defendant.                 )
15                                               )
                                                 )
16
17          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, EVERADO

18   CUADROS CAMPOS, hereby waives the right to be present in person in open court or by video

19   teleconference for all non-substantive proceedings in this case. This request is made because Mr.

20   Everado Cuadros Campos would have to travel approximately 90 miles in each direction to make

21   a personal appearance in court, and has limited access to internet-capable devices with

22   functioning audio and video with which to make an appearance via ZOOM or other video

23   teleconferencing at this time.

24          Defendant hereby requests the Court to proceed during every absence which the Court

25   may permit pursuant to this waiver, and agrees that his interests will be represented at all times

26   by the presence of his attorney, the same as if the defendant were personally present. The

27   defendant further acknowledges being informed of the rights under Title 18 U.S.C. §§ 3161-3174

28   (Speedy Trial Act), and authorizes his attorney to set times and dates under that Act without the
Case 2:18-cr-00143-KJM Document 94 Filed 09/24/20 Page 2 of 2




               11




     September 23, 2020
